DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 June 2021 has been entered.  Claims 19-34 and 36 are now pending.  The Examiner acknowledges the amendments to claims 19, 23, 26 and 27.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “insertion unit” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 19-34 and 36 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 19 recites that “the sheet is releasably attached to the insertion unit”.  Given the interpretation of the “insertion unit” under 35 U.S.C. 112(f), the .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-21, 30-32, 34 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abou-Kansoul (U.S. Pub. No. 2005/0251093).  Regarding claim 19, Abou-Kansoul discloses an artificial insemination device for depositing sperm at the cervix entrance of a subject, the device comprises a longitudinal tube 28 for accommodating sperm ([0006] and Fig. 3; capable of accommodating sperm as the tube accommodates aspirated fluids), and a flexible guiding sheet 56 connected to the tube 28 (tube may be snapped into engagement with element 56 [0050]), where the guiding sheet 56 is arranged for being releasably attached to an insertion unit (finger) in order to facilitate at least partly insertion of the tube into the vagina by the insertion unit 56 to be wrapped at least partly about the insertion unit (Figs. 6 and 7) independently of shape and dimensions of the insertion unit (due to its elasticity [0050]), and the sheet 56 is releasably attached to the insertion unit [0050].  Regarding claim 20, the tube 28 is an integral part of or embedded into the guiding sheet 56 (Figs. 6 and 7 and [0050]).  Regarding claim 21, the length of the tube 28 and the shape/dimensions of the guiding sheet 56 are adapted so that the tube extends from a distal end of the guiding sheet to a proximal end of the guiding sheet (Fig. 6).  Regarding claim 30, the thickness of the sheet 56 in a proximity of the tube 28 is adapted to obtain a smooth transition from parts of the sheet without the tube to a part of the sheet where the tube is located (Fig. 7).  Regarding claim 31, the device comprises a connector 48 with an inlet and an outlet, where the inlet is adapted to ensure a fluid tight connection with a sperm straw 50, and the outlet is adapted to ensure a fluid tight connection with the distal end of the tube (Fig. 5 and [0047]).  Regarding claim 32, the outlet of the connector is permanently attached to a distal end of the tube [0047].  Regarding claim 34, said device comprises a pumping mechanism (vacuum system) permanently connected to a proximal end of the tube in a fluid tight manner (Fig. 5 and [0025] and [0047]).  Regarding claim 36, Abou-Kansoul discloses a kit comprising: the device according to claim 19, and a sterile package with a compartment for accommodating the device (Fig. 1 and [0040]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Abou-Kansoul (U.S. Pub. No. 2005/0251093) in view of Hurlock et al. (U.S. Pub. No. 2015/0173438).  Regarding claim 28, Abou-Kansoul discloses the invention as claimed, see rejection supra; however Abou-Kansoul fails to disclose wherein the sheet is provided with at least one perforated line extending from a proximal end of the sheet to a distal end of the sheet.  However, Abou-Kansoul does to the ability to easily remove the sheet 56 from the user/surgeon’s finger/hand [0050].  Hurlock et al. (hereinafter Hurlock) discloses a glove, wherein the glove contains multiple separation zones (or at least one perforated line) for removing a glove or finger portions of a glove from a user’s hand to easily and quickly separate a medical covering/integral device from a user/surgeon ([0022], [0023] and [0066]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .  

Response to Arguments
Applicant’s arguments filed 1 June 2021 with respect to the objection to claims 26 and 27 have been fully considered and are persuasive.  The objection to claims 26 and 27 has been withdrawn. 

Applicant’s arguments filed 1 June 2021 with respect to the rejection of claims 19-21, 30-32, 34 and 36 under 35 U.S.C. 102(a)(1) citing Abou-Kansoul (‘093) have been fully considered and are not persuasive.  Applicant contends that the opening 42 of the device of Abou-Kansoul is facing down and thus the Office is to explain the face and supporting technical analysis for an insemination device with the positioning on the hole.  It is noted that such a device, with the aid of the finger, can be inserted into the recipient vaginal canal for insemination.  Further, the device is capable of manipulation with the finger and could effectively rotate to any desired direction for positioning of the hole.  Applicant also contends that the device of Abou-Kansoul is configured for external application and thus not operable ‘in-body’.  However, this argument is not persuasive.  As noted above, the device of Abou-Kansoul is capable of insertion into the vaginal canal as the finger is of dimensions fully capable of such.  Applicant further contends that the rejection does not explain how the device of Abou-Kansoul is suitable for carrying and ejecting sperm.  However, this argument is not persuasive.  The preamble of the claims recites “an artificial insemination device for depositing sperm”.  The rejected claims do not further detail any structure with respect to the actual deposition of the sperm, or with respect to pushing such through the tube.  And regarding claim 19, the longitudinal tube 28 of Abdoul-Kansoul is fully capable of “accommodating sperm”.  Applicant also 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791